 1   Mark C. Mao (SBN 236165)                      David H. Kramer (SBN 168452)
     BOIES SCHILLER FLEXNER LLP                    Amit Q. Gressel (SBN 307663)
 2   44 Montgomery Street, 41st Floor              WILSON SONSINI GOODRICH & ROSATI
     San Francisco, CA 94104                       Professional Corporation
 3   Telephone:    415.293.6800                    650 Page Mill Road
     Facsimile:    415.293.6899                    Palo Alto, CA 94304
 4   Email: mmao@bsfllp.com                        Telephone:    650.493.9300
                                                   Facsimile:    650.565.5100
 5   Menno Goedman (SBN 301271)                    Email: dkramer@wsgr.com, agressel@wsgr.com
     BOIES SCHILLER FLEXNER LLP
 6   1401 New York Avenue, N.W.                    Brian M. Willen (admitted pro hac vice)
     Washington, DC 20005                          WILSON SONSINI GOODRICH & ROSATI
 7   Telephone:   202.237.2727                     Professional Corporation
     Facsimile:   202.237.6131                     1301 Avenue of the Americas, 40th Floor
 8   Email: mgoedman@bsfllp.com                    New York, NY 10019-6022
                                                   Telephone:    212.999.5800
 9   Counsel for Plaintiffs Ripple Labs Inc. and   Facsimile:    212.999.5899
     Bradley Garlinghouse                          Email: bwillen@wsgr.com
10
                                                   Counsel for Defendant YouTube, LLC
11

12                               UNITED STATES DISTRICT COURT
13                            NORTHERN DISTRICT OF CALIFORNIA
14                                   SAN FRANCISCO DIVISION
15
                                                   Case No.    20-cv-2747-LB
16   RIPPLE LABS INC. AND BRADLEY
     GARLINGHOUSE,                                 JOINT CASE MANAGEMENT
17                                                 STATEMENT & [PROPOSED] ORDER
                           Plaintiffs,
18
            v.
19
     YOUTUBE, LLC,
20
                           Defendant.
21

22

23

24

25

26

27

28

                 JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                  Case No. 20-cv-2747-LB
 1
            Plaintiffs Ripple Labs Inc. and Bradley Garlinghouse and Defendant YouTube, LLC submit
 2
     this Joint Case Management Statement & Proposed Order.
 3
            1.      JURISDICTION & SERVICE
 4
            This Court has subject-matter jurisdiction over Plaintiffs’ Lanham Act claim pursuant to 28
 5
     U.S.C. § 1331, and supplemental jurisdiction over the entire action under 28 U.S.C. § 1367. Neither
 6
     party objects to venue or disputes personal jurisdiction. Defendant was served on April 30, 2020.
 7
     Dkt. 12.
 8
            2.      FACTS
 9
                    Plaintiffs’ Brief Statement of Facts
10
            Plaintiffs initiated this action because YouTube has actively contributed to and utterly failed
11
     to stop a widespread and harmful Scam occurring on its platform.
12
            The Scam involves blatant infringement of Ripple’s protected trademarks and abuse of Mr.
13
     Garlinghouse’s likeness.    The Scam is perpetrated in several ways and comes in various
14
     permutations. One common iteration of the Scam occurs as follows: an unknown third-party hacks
15
     or creates a popular YouTube account or channel; uses the account to impersonate Ripple and/or
16
     Mr. Garlinghouse, often by using Ripple’s marks or Mr. Garlinghouse’s name and image; runs
17
     video content relating to Ripple and/or Mr. Garlinghouse; and promotes a fraudulent “XRP
18
     Giveaway,” which induces viewers to send XRP (a virtual currency) to an online wallet with false
19
     promises that the sender will receive a windfall of XRP in return. The windfall never comes and
20
     the viewer becomes a victim of the Scam.
21
            The Scam is widespread on YouTube. Ripple has sent YouTube more than 350 takedown
22
     notices in connection with the Scam and the infringement it involves. YouTube’s own users and
23
     creators have likewise reported the Scam to YouTube. And the Scam has received widespread
24
     media coverage. At the time the Complaint was filed, the Scam had defrauded victims out of
25
     millions of XRP valued at hundreds of thousands of dollars. The Scam has also inflicted substantial
26
     and irreparable reputational harm on Ripple and Mr. Garlinghouse, as detailed in the Complaint.
27
            Notwithstanding the Scam’s pervasiveness, YouTube routinely refused to take any remedial
28

                                             1
                 JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                  Case No. 20-cv-2747-LB
 1
     action. And, when YouTube took action, its efforts were belated and inadequate. This inaction
 2
     occurred even as YouTube regularly touted robust tools and resources for content moderation, and
 3
     even as its platform policies purport to prohibit fraudulent content, like the kind at issue in this
 4
     case.
 5
             YouTube’s misconduct went beyond passive inaction. Instead YouTube actively supported
 6
     and materially contributed to the Scam. For example, YouTube verified hacked accounts that were
 7
     actively engaged in impersonating Mr. Garlinghouse and were perpetrating the Scam. Separately,
 8
     YouTube helped to create, sold, optimized, and profited from fraudulent ads that impersonated Mr.
 9
     Garlinghouse and Ripple while promoting the Scam. These ads directly infringed on Ripple’s
10
     protected marks and misused Mr. Garlinghouse’s name and likeness.
11
             Plaintiffs thus brought this action to seek redress and to compel YouTube to stop the Scam.
12
     Plaintiffs assert claims against YouTube for contributory trademark infringement under the
13
     Lanham Act (Count 1), for violations of Mr. Garlinghouse’s statutory and common law right of
14
     publicity (Count 2), and for unlawful, fraudulent, and unfair business practices under California’s
15
     Unfair Competition Law (“UCL”) (Count 3).
16
                    Defendant’s Brief Statement of Facts
17
             Amidst the many hundreds of millions of YouTube users and the billions of videos uploaded
18
     to the platform, a handful of dedicated scammers have taken to trying to scam users interested in
19
     cryptocurrencies. These scammers will highjack a popular YouTube channel (usually through a
20
     phishing scheme aimed at the channel owner), convert it into a channel that appears to be related
21
     to cryptocurrency or officials of a cryptocurrency company like Ripple, and then attempt to defraud
22
     YouTube users out of their digital currency making a “too good to be true” offer of doubling the
23
     consumer’s cryptocurrency, for free.
24
             YouTube has absolutely no connection to these scammers, who abuse its platform in
25
     violation of YouTube’s longstanding rules against hijacking, scams, and deceptive impersonations.
26
     Indeed, far from being supportive or indifferent to these scammers’ misconduct, YouTube in fact
27
     has invested considerable resources (including state-of-the art technology) into stopping this scam
28
                                             2
                 JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                  Case No. 20-cv-2747-LB
 1
     and others like it. In addition to its proactive anti-scam measures, YouTube also has flagging tools
 2
     that allow users or other third parties to alert it to possible incidents of the scam—or other violations,
 3
     such as of YouTube’s deceptive impersonation or trademark policies—so that videos or accounts can
 4
     be reviewed and, if warranted, removed. Combatting these scams is an important priority for YouTube,
 5
     and has been since before this case was filed. But the scammers responsible are sophisticated and
 6
     dedicated, and the Ripple scam in particular is constantly evolving. Nevertheless, YouTube’s anti-fraud
 7
     efforts remain ongoing and YouTube is fully aligned with Plaintiffs’ desire to see this scam stopped.
 8
             While YouTube remains dedicated to fighting the scam, Plaintiff’s efforts to hold YouTube
 9
     liable for the scammers’ misconduct is both legally and factually baseless. Plaintiffs’ state-law claims
10
     run directly into the immunity provided by Section 230 of the Communications Decency Act, 47 U.S.C
11
     § 230. This “provision [was] enacted to protect websites against the evil of liability for failure to remove
12
     offensive content.” Fair Housing Council v. Roommates.Com, LLC, 521 F.3d 1157, 1174 (9th Cir.
13
     2008) (en banc), which is precisely what Plaintiffs seek to do here. This is a heartland Section 230 case,
14
     which categorically bars Plaintiffs’ claims for alleged violations of Mr. Garlinghouse’s right of
15
     publicity and California’s Unfair Competition law. But even beyond Section 230, Plaintiffs have no
16
     claim against YouTube. They cannot show that YouTube, as opposed to YouTube’s users, used
17
     Mr. Garlinghouse’s identity or personally participated in the scam, which dooms their right of
18
     publicity and UCL claims respectively. Finally, Plaintiffs’ contributory trademark infringement
19
     claims fail because YouTube never failed to act on knowledge of any specific incidents of alleged
20
     infringement or specific infringing users. On the occasions when Ripple provided notice of
21
     violations of its trademarks in connection with the scam, YouTube removed the identified material.
22
             3.       LEGAL ISSUES
23
             The primary legal issues in dispute are as follows:
24
                  •   Whether Defendant is liable for contributory trademark infringement under the
25                    Lanham Act?

26                •   Whether Defendant is immune to liability for Plaintiffs state law claims by
                      operation of Section 230 of the Communications Decency Act?
27                •   Whether Defendant violated Mr. Garlinghouse’s right of publicity?
28
                                              3
                  JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                   Case No. 20-cv-2747-LB
 1                •    Whether Defendant’s conduct is an unlawful, fraudulent, or unfair business practice
                       under California law?
 2

 3           4.        MOTIONS

 4           Defendant moved to dismiss the Complaint on July 20, 2020.               Dkt. 26.   Plaintiffs

 5   opposed the motion, Dkt. 29, and Defendant replied, Dkt. 33. A hearing was held on the

 6   motion on November 5, 2020 at 9:30 am PST. No other motions are currently pending.

 7           5.        AMENDMENT OF PLEADINGS

 8           Plaintiffs have not amended their original complaint.

 9           6.        EVIDENCE PRESERVATION

10           The parties have reviewed the Guidelines Relating to the Discovery of Electronically Stored

11   Information and have met and conferred during the parties’ Rule 26(f) conference regarding

12   reasonable and proportionate steps to preserve evidence relevant to the issues reasonably evident

13   in this action.

14           The parties agree in principle that a stipulated order as to ESI is appropriate in this case.

15   Accordingly, the parties will file such a stipulated order for the Court’s consideration prior to the

16   start of discovery.

17           7.        DISCLOSURES

18           The parties agree that initial disclosures should be made within 14 days of the pleadings

19   being settled.

20           8.        DISCOVERY

21                     A. Discovery Taken to Date

22           To date, no discovery has been taken as part of this litigation.

23                     B. Timing of Discovery Commencement

24           The parties agree that discovery will commence 14 days after the pleadings are settled. The

25   parties further agree that, within 7 days of the pleadings being settled, they will meet and confer as

26   to a proposed discovery schedule and submit a proposed schedule for the Court’s consideration and

27   approval, as detailed in Section 16 herein.

28
                                              4
                  JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                   Case No. 20-cv-2747-LB
 1
                      C. Protective Order
 2
            Prior to the exchange of initial disclosures, the parties will meet and confer and then file a
 3
     protective order with the Court.
 4
                      D. Proposed Limitations or Modifications to Discovery Rules
 5
            Depositions.
 6
            Plaintiffs’ Position: The complexity of this case will require depositions in excess of the
 7
     number otherwise permitted under Rule 30(a)(2). Ripple has proposed that it be permitted to take
 8
     least 15 depositions, and that the parties agree to meet and confer in good faith as to additional
 9
     depositions that may prove necessary and appropriate in excess of that number. If the parties are
10
     unable to stipulate to the same, Ripple reserves the right to seek leave from the Court.
11
            Defendant’s Position: YouTube does not believe that this case is overly complex and
12
     believes that the number set forth in Rule 30(a)(2) is enough. If, however, Plaintiffs exhaust their
13
     depositions, YouTube will meet and confer in good faith regarding additional depositions.
14
                      E. Stipulated E-Discovery Order
15
            The parties will file a stipulated order governing discovery of ESI for the Court’s
16
     consideration.
17
                      F. Proposed Discovery Plan
18
            Within 7 days of the pleadings being settled, the parties will file a proposed order setting
19
     forth a case schedule, to include a discovery plan, for the Court’s consideration.
20
                      G. Current Discovery Disputes
21
            There are no discovery disputes at this time, aside from the aforementioned disagreement
22
     as to the appropriate number of depositions. The parties will meet and confer prior to raising this
23
     or any other such dispute with the Court.
24
            9.        RELATED CASES
25
            There are no related cases.
26
            10.       RELIEF
27
            Plaintiffs seek injunctive relief, as well as compensatory, statutory, and punitive damages
28
                                              5
                  JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                   Case No. 20-cv-2747-LB
 1
     in the amount permitted by law and to be proved at trial. Plaintiffs also seek restitution, costs, pre-
 2
     and post-judgment interest, and any other relief the Court may deem just and proper.
 3
               Defendant does not believe Plaintiffs are entitled to any of the relief they seek.
 4
               11.     SETTLEMENT AND ADR
 5
               The parties have informally explored settlement, but have thus far been unable to reach
 6
     agreement. The parties have not engaged any formal ADR processes.
 7
               12.     CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES
 8
               The parties have consented, Dkt. 13-14, to a magistrate judge conducting all proceedings in
 9
     this case.
10
               13.     OTHER REFERENCES
11
               The parties do not believe this case is suitable for reference to binding arbitration or a special
12
     master.
13
               14.     NARROWING OF ISSUES
14
               The parties will consider issues that can be narrowed by agreement or by motion, as well as
15
     potential means to expedite the presentation of evidence at trial.
16
               15.     EXPEDITED TRIAL PROCEDURE
17
               The parties agree that this case is not suitable for handling under the Expedited Trial
18
     Procedure of General Order No. 64.
19
               16.     PROPOSED CASE SCHEDULE
20
               Within 7 days of the pleadings being settled, the parties will file a proposed order setting
21
     forth a case schedule for the Court’s consideration.
22
               17.     TRIAL
23
               This case will be decided by a jury trial.
24
               Plaintiffs’ Position:
25
               Plaintiffs currently estimate the trial in this case will last 7-10 days. Should Plaintiffs’
26
     estimate change, Plaintiffs will promptly notify the Court.
27
               Defendant’s Position:
28
                                                 6
                     JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                      Case No. 20-cv-2747-LB
 1
            Defendant estimates that a trial in this case would last approximately 3-5 days.
 2
            18.     DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS
 3
            Pursuant to Civil L.R. 3-15, the parties have made the required Certification of Interested
 4
     Entities or Persons. Dkt. 7 (Plaintiffs); Dkt. 37 (Defendant)
 5
            19.     PROFESSONAL CONDUCT
 6
            All attorneys of record have reviewed the Guidelines for Professional Conduct for the
 7
     Northern District of California.
 8

 9
     Dated: Nov. 5, 2020
10

11
       By: /s/ Menno Goedman                         By: /s/ Brian M. Willen
12
         Menno Goedman (SBN 301271)                     Brian M. Willen (admitted pro hac vice)
13       BOIES SCHILLER FLEXNER LLP                     WILSON SONSINI GOODRICH & ROSATI
         1401 New York Avenue, N.W.                     1301 Avenue of the Americas, 40th Floor
14       Washington, DC 20005                           New York, NY 10019-6022
         Telephone:202.237.2727                         Telephone: 212.999.5800
15       Facsimile: 202.237.6131                        Facsimile: 212.999.5899
         Email: mgoedman@bsfllp.com                     Email: bwillen@wsgr.com
16       Counsel for Plaintiffs                         Counsel for Defendant
17

18

19

20

21          Pursuant to the foregoing stipulation, IT IS SO ORDERED.

22
      Dated:                            ___________________________
23                                      The Honorable Laurel Beeler
                                        UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                              7
                  JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                   Case No. 20-cv-2747-LB
